David Kornberg, Jr., and Mary Kornberg v. Commissioner.Kornberg v. CommissionerDocket No. 36298.United States Tax Court1953 Tax Ct. Memo LEXIS 114; 12 T.C.M. 1050; T.C.M. (RIA) 53308; September 16, 1953David Kornberg, Jr., 5351 S.W. 3rd Street, Miami, Fla., pro se. Leigh A. Crockett, Esq., for the respondent.  LEMIRE Memorandum Findings of Fact and Opinion Respondent determined a deficiency in petitioners' income tax for the taxable years 1948 and 1949 in the respective amounts of $55.74 and $108.04. The sole question presented is whether petitioners are entitled to the dependency credit for Lucia Diane Kornberg for each of the taxable years involved. Findings of Fact David Kornberg, Jr., and Mary Kornberg are husband and wife, residing in Miami, Florida. They filed their joint income tax returns for 1948 and 1949 with the collector of internal revenue for the district of Florida, at Jacksonville. David Kornberg, Jr., hereinafter referred to as David, and his former wife, Charlotte S. Kornberg, 1953 Tax Ct. Memo LEXIS 114">*115  hereinafter referred to as Charlotte, were divorced in 1947. The only child of this marriage, Lucia Diane Kornberg, born May 19, 1943, continued to live with her mother in Buffalo, New York, throughout the taxable years here involved, 1948 and 1949. Prior to their divorce, David and Charlotte held positions with the Federal Government overseas, their total income being approximately $10,000 per year. Charlotte continued to hold the same position and salary during the years 1948 and 1949 that she held prior to her divorce. Her income for 1948 and 1949 exceeded that of David. In 1947, following his divorce from Charlotte, David married the present Mary Kornberg. During the years 1948 and 1949 Mary Kornberg received no income, other than that earned by her husband and reported on their joint income tax returns filed for each of these years. Petitioners reported net income of $2,000.75 for 1948 and $2,375.87 for 1949. During the years 1948 and 1949, petitioners paid the respective amounts of $460 and $510 toward the support of Lucia Diane Kornberg and claimed a dependency exemption credit for each year. Respondent disallowed the exemption for both 1948 and 1949. Petitioners have1953 Tax Ct. Memo LEXIS 114">*116  failed to prove that they contributed more than one-half the support of Lucia Diane Kornberg in the taxable years 1948 or 1949. Opinion LEMIRE, Judge: The single issue presented is whether petitioners are entitled to a dependency credit for Lucia Diane Kornberg for the taxable years 1948 and 1949. In order to be entitled to a dependency credit, petitioners have the burden of establishing that the amounts furnished by them for the support of Lucia Diane amounted to more than one-half the support of such minor dependent in the taxable years involved. 11953 Tax Ct. Memo LEXIS 114">*117  The record establishes that for the taxable years 1948 and 1949 Lucia Diane Kornberg, born May 19, 1943, lived with her mother, Charlotte S. Kornberg, who was divorced from David Kornberg, Jr., in 1947. The record further establishes that petitioners contributed the sum of $460 in 1948 and approximately $510 for 1949 toward the support of such minor dependent. There is no evidence in the record establishing the total amount spent for the support of Lucia Diane during the years 1948 and 1949, and we are therefore unable to determine whether the amounts contributed by petitioners in the respective taxable years constituted more than one-half of the cost of her support. Moreover, it appears that Charlotte S. Kornberg also contributed toward Lucia Diane's support and claimed her as a dependent on her income tax returns for 1948 and 1949. The amount of such support is not shown, but it is conceded that Charlotte S. Kornberg's income for 1948 and 1949 exceeded that of petitioners', and it may be that the greater part of Lucia Diane's support was furnished by her mother. We therefore hold that petitioners have failed to show that they furnished more than one-half the support of Lucia1953 Tax Ct. Memo LEXIS 114">*118  Diane Kornberg for the taxable years 1948 and 1949. Decision will be entered for the respondent.  Footnotes1. SEC. 25. CREDITS OF INDIVIDUAL AGAINST NET INCOME. * * *(b) Credits for Both Normal Tax and Surtax. -  (1) Credits. - There shall be allowed for the purposes of both the normal tax and the surtax, the following credits against net income: * * *(D) An exemption of $600 for each dependent whose gross income for the calendar year in which the taxable year of the taxpayer begins is less than $600, except that the exemption shall not be allowed in respect of a dependent who has made a joint return with his spouse under section 51 for the taxable year beginning in such calendar year. * * *(3) Definition of dependent. - As used in this chapter the term "dependent" means any of the following persons over half of whose support, for the calendar year in which the taxable year of the taxpayer begins, was received from the taxpayer: (A) a son or daughter of the taxpayer, or a descendant of either, * * *↩